EX-23.d.2.i GENWORTH VARIABLE INSURANCE TRUST SUB-ADVISORY AGREEMENT AGREEMENT made as of the 7th day ofDecember, 2009, by and between Genworth Financial Wealth Management, Inc., a California corporation (the “Advisor”), and Goldman Sachs Asset Management, L.P., a Delaware limited partnership (the “Sub-Advisor”). WHEREAS, the Advisor and the Sub-Advisor are registered investment advisers under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and engage in the business of providing investment management services; and WHEREAS, the Advisor has been retained to act as investment adviser pursuant to an Investment Advisory Agreement dated August 15, 2008 (the “Advisory Agreement”) with Genworth Variable Insurance Trust (the “Trust”), a Delaware statutory trust registered with the U.S. Securities and Exchange Commission (the “SEC”) as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), currently consisting of several separate series of shares, each having its own investment objectives and policies, and which is authorized to create additional series in the future; and WHEREAS, the Advisory Agreement permits the Advisor, subject to the supervision and direction of the Trust’s Board of Trustees, to delegate certain of its duties under the Advisory
